ANDERSON, C. J.
—(concurring). — As I understand the act in question, it does not contain the vice as to excessive jurisdiction as to civil cases as was embraced in the Dallas county act recently decided in the case of State v. Roden, 15 Ala. App. 385, 73 South. 657; but it is perhaps, subject to one of the objections advanced in the opinion of the writer but which were merely *296my individual views and was in no sense the opinion of the court. Indeed, an examination of the opinion in the Roden Case, supra, will disclose that a majority of the court failed to agree upon any one point or points upon which the act should be condemned. Hence it can hardly be regarded as an authority either in support of or opposed to the present holding. A majority of the court are of the opinion that the act in question is not subject to the attack made upon same, and while my individual views heretofore expressed in the Roden Case, supra, are not entirely in line with the present holding, yet a dissent upon my part can serve no good purpose, and I therefore yield to the majority and concur.
McCLELLAN, J.
—(concurring). — It appears from the petition that the petitioner' (McGehee) is a notary public and ex officio justice of the peace appointed by the Governor in virtue of the authority conferred on the Executive by Code, § 5175. He is of the class of justices of the peace described in these provisions of section 168 of the Constitution of 1901: “The Governor may appoint notaries public without the powers of a justice of the peace, and may, except where otherwise provided by an act of the Legislature, appoint not more than one notary public with all of the powers and jurisdiction of a justice of the peace for each precinct in which the election of justices of the peace shall be authorized.”
A reading of the whole of section 168 of the Constitution, readily discloses that notaries public ex officio justices of the peace are not of the class of justices of the peace whose offices can only be abolished by the creation of an inferior court within the terms of that section. In short, the office claimed by the petitioner is an office the Legislature may constitutionally abolish without reference to the creation of any substitutionary office or tribunal. Furthermore, the provision of the Constitution relating to the character of office this petitioner claims to occupy is plain to the effect that no notary public ex officio justice of the peace can be appointed in a precinct in which the election of justices of the peace is not authorized.
Hence the existence of the petitioner's office, which was expressly undertaken to be abolished by the local act approved July 12, 1915 (Local Acts 1915, pp. 231-240), must and does depend upon the complete invalidity of that local act, because if the act *297is constitutionally invalid in some of its parts and valid in others (including the abolition of petitioner’s office), and the invalid may be stricken from the local act without impairing the force and effectiveness of the valid portions thereof, the petitioner must fail.
Of the many grounds of constitutional objection to the local act presented for this petitioner, the only one that, in my opinion, possesses merit, is predicated of those provisions of section 168 of the Constitution by which the Legislature is empowered to establish an inferior court in lieu of justices of the peace in precincts lying within or partly within a city or incorporated town having more than 1,500 inhabitants.
The Judiciary Committee of the Constitutional Convention of 1901, in reporting to the Convention, said this: “The article reported makes no change in the office or jurisdiction of justice of the peace, but provides that the Legislature may create inferior courts, with the jurisdiction of the justice' of the peace, for any precinct or precincts lying within or partly within any incorporated town or city having a population of more than twenty-five hundred inhabitants, to supersede and take the place of all the justices of the peace in such precincts, whenever such courts may be deemed by the General Assembly to be wise. [Italics supplied.]” — Journal Constitutional Convention 1901, p. 810.
At pages 1131-1138 of this Journal may be found the several proposed amendments to section 29 (now section 168 of the Constitution) of the article reported by the Judiciary Committee. It will be there seen that Mr. Reese, of Dallas county, offered an amendment in the following words: “And the jurisdiction of such superior [inferior] court shall extend over and include all precincts next contiguous thereto.”
This amendment was voted down by the Convention. In the excerpts from the official report of the debates reproduced in the opinion of Justice Thomas in the casé of the State v. Israel Roden, it appears that the Convention’s intention with respect to the jurisdiction of the inferior court provided for in section 168 was in strict accord with the purpose expressed in the above quoted extract from the report of the Judiciary Committee. ' .
In my opinion, the report of the Judiciary Committee, the proceedings of the Convention with respect to the amendment of section 29 of that report, the official report of the debates relating to that section, and the language of section 168, are clear to *298the point that the limitation fixed by that section requires that, as a condition precedent to the abolition of justices of the peace through the creation of an inferior court, the jurisdiction conferred on an inferior court shall be the same jurisdiction as that conferred by law on justices of the peace in this state. Hence, when an act of the Legislature undertakes to abolish justices of the peace through the creation of another court, and in so doing undertakes to confer upon such court jurisdiction beyond that enjoyed by justices of the peace, the enactment" would offend section 168 in that particular, and to that extent would be void as measured by the provisions of section 168; the other provisions of the local act being referred to the general power of the Legislature to create a court of the character defined in this act.
As I understand the opinion of Justice Thomas, in which Justice Sayre concurred, and the opinions of Justice Mayfield and Chief Justice Anderson in the case of the State v. Israel Roden, their interpretation in this regard of section 168 of the Constitution is that I have undertaken to summarily state.
Sections 9, 12, and 21 of the local act approved July 12, 1915, creating the municipal court of Birmingham, Ala., confer thereon greater jurisdiction than that enjoyed by justices of the peace under the laws of this state. In consequence, it is my opinion that the act finder consideration is void to the extent and in the particulars that it undertook to abolish justices of the peace in the precincts mentioned therein. However, since in section 41 of this act it is provided that, “should any section or part of this act be held invalid or unconstitutional, it shall not affect any other part of this act,” and since the invalid provisions of the act are separable and may be stricken therefrom without invalidating the whole act (State, ex rel. v. Montgomery, 177 Ala. 212, 240-242, 59 South. 294; see, also, opinion of McClellan and Somerville, JJ., in State v. Roden, supra), the provisions of the, local act abolishing the office claimed by petitioner are valid and effective to that end, as well as in the respect it creates additional judges to serve the court thereby created.
MAYFIELD, J.
— (concurring). — I concur in the opinion and decision in this case, but deem it necessary to say that, after a more careful and thorough study of the questions involved, I am of the opinion that subdivision 21 of section 104 of the Constitution does not apply to bills or acts creating inferior courts in lieu *299of justices of the peace as authorized by section 168 of the Constitution; that any jurisdiction may be conferred on the court so created, which is not by the Constitution expressly inhibited to justices of the peace; that the jurisdiction conferred on such a court, and the fees and compensation of its officers, are not by the Constitution required to conform with those of all other courts of justices of the peace, or even with those of such courts as are thereby abolished; and that the provisions of- the Constitution as to uniformity of jurisdiction and of compensation of justices of the peace do not apply to such courts or their officers; but that the express inhibitions of the Constitution against conferring jurisdiction on justices of the peace are, and should be, the only limitations on the power of the Legislature, as to the jurisdiction to be conferred upon such courts so created.
If anything heretofore written by me or decided by the court, on the subject, is in conflict with what is written and decided in this case, I am of the opinion that it should be hereby expressly overruled.